Title: Thomas Jefferson to Craven Peyton, 15 March 1818
From: Jefferson, Thomas
To: Peyton, Craven


                    
                        Dear Sir
                        Monticello
Mar. 15. 18.
                    
                    The injury which the grinding of plaister does to the mill, and the offence it gives to our bread customers have obliged me to make it a rule to grind plaister for nobody but myself. it shall be done for you however on this occasion. but my water wheel has given out, and we are now engaged in renewing it. this will not be compleated till about a week before which time I wish your plaister to be in place, as the first thing with the new wheel will be to grind a parcel for Jefferson and myself, and it is best to make a single job of that grinding. as soon as I can finish my canal on this side of the river, I intend to devote the mill I have begun there to the grinding plaister for toll. accept the assurances of my great esteem and respect.
                    Th: Jefferson
                